Citation Nr: 1100576	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a service-connected scar, 
left upper neck, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from February 1952 to January 
1956.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The procedural history of this case is somewhat complex and bears 
explanation.

The Veteran claims folder has been rebuilt, and the earliest 
documents that may have been contained in a prior claims file are 
not all of record.  It appears that the Veteran had been in 
receipt of a 10 percent disability rating for some time, for 
neuralgia of the tenth cranial nerve related to an inservice 
surgical effort to remove a lump on his neck.  

In June 1999, the Veteran submitted a claim for an increased 
rating.  In July 1999, he submitted a statement asserting that 
the nerve never healed and that the surgical scar was sensitive.  
By way of a July 2000 rating action, the RO denied a rating in 
excess of 10 percent for neuralgia of the tenth cranial nerve.  
The Veteran's notice of disagreement with this decision was 
received in November 2000.  In an April 2001 statement of the 
case, the RO indicated that the current 10 percent rating for 
neuralgia of the 10th cranial nerve would be continued, and that 
a separate 10 percent rating would be assigned for a painful 
scar, left upper neck, residual of status-post surgical excisions 
of a brachial cleft cyst, effective June 4, 1999, the date of the 
claim for an increased rating.

The Veteran submitted a notice of disagreement, asserting that 
the effective date of the award should go back to the day after 
separation from service.  

Through an August 2006 rating decision, the RO awarded an earlier 
effective date of January 20, 1956 for the award of service 
connection for disability due to a painful scar, left upper neck. 
However, the RO assigned a noncompensable (0 percent) evaluation 
for the period from January 20, 1956 to June 3, 1999. 

Thereafter, the Veteran filed another appeal to the Board, which 
is the instant matter. This appeal stems from the Veteran's 
disagreement with the August 2006 rating decision, to the extent 
recognizing June 4, 1999 as the proper effective date for a 10 
percent rating for a service-connected scar. 

In a July 2008 decision, the Board denied the Veteran's claim for 
an earlier effective date for the award of a 10 percent rating 
for the scar, left upper neck.  

The Veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (Court). In March 2010, the Court 
granted a Joint Motion for Remand filed by the parties, which 
vacated the Board's decision and remanded        the matter to 
the Board. The essential point raised by the Joint Motion was 
that contrary to the Board's analysis, this case did not turn on 
the requirement of whether the Veteran had submitted a claim for 
increased rating prior to the existing June 4, 1999 assigned 
effective date for a 10 percent rating. Generally, an increased 
rating cannot be assigned earlier than the date of a claim for 
that benefit.               See generally, 38 C.F.R. § 
3.400(o)(1) (2010). Here, however, the propriety of the assigned 
disability rating from January 20, 1956 through June 4, 1999 was 
already presented on appeal (regardless of whether the Veteran 
ever actually claimed that benefit before June 4, 1999), because 
procedurally the issue arose from the appeal of the original 
grant of service connection for a left neck scar. Effectively,              
the Veteran had properly appealed the "downstream issue" of the 
initial assigned rating for a left neck scar, following the grant 
of service connection for the same. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

In June 2010, the Board remanded the Veteran's claim for an 
earlier effective date than June 4, 1999 for assignment of a 10 
percent rating, in light of the Court's   Joint Motion.

Since then, through a September 2010 rating decision, the RO 
retroactively awarded a 10 percent rating for service-connected 
left upper neck scar from January 20, 1956 up until June 4, 1999, 
based on medical findings from recent VA Compensation and Pension 
examination, and the Veteran's own subjective report of 
symptomatology from 1956 onward. 

While appearing to grant the full benefit sought, this decision 
did not conclude consideration of the Veteran's appeal. Through a 
November 2010 Supplemental Statement of the Case (SSOC), the RO 
recognized as a remaining issue on appeal the question of an 
still higher rating (greater than 10 percent) for a scar, left 
upper neck, from the January 20, 1956 effective date of the grant 
of service connection, onward. Indeed, this remaining issue 
reflects the principle that where the claimant has undergone VA 
examination for a service-connected disability, that such 
examination constitutes an informal claim for increased rating 
for that condition. See 38 C.F.R. § 3.157(b) (2010). The Board 
presently will decide this remaining appellate matter before it 
for review. 


FINDING OF FACT

Since January 20, 1956, the Veteran's scar of the left upper neck 
has been superficial and painful on objective examination. It has 
not involved severe disfiguring impairment, or since August 30, 
2002, disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, 
eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of 
disfigurement. Nor has the scar involved additional limitation of 
function.


CONCLUSION OF LAW

The criteria are not met for a higher rating than 10 percent for 
a scar, left upper neck. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010);      38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-
7805 (as in effect prior to and since August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for increased rating, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is  the case here, in that the claim for 
service connection for a left upper neck scar effective from 
January 20, 1956 has been substantiated, and no further notice 
addressing the downstream disability rating requirement is 
necessary. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment, and arranging for him to undergo VA examinations. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).  The Board recognizes that in this case the 
Veteran's original claims file was lost through no fault of his 
own, and that this entails a heightened duty to assist. In this 
capacity, service treatment records (STRs) have been obtained 
anew. Efforts to obtain identified VA outpatient records from a 
VA medical facility in 1956 were unsuccessful, as no such records 
were on file. However, the RO has afforded           the Veteran 
a VA medical exam that provided in part a retroactive assessment 
of  the severity of the Veteran's service-connected disability, 
as requested pursuant to the Board's prior remand directive. 
There is no further action that would be feasible to take to 
better reconstruct the record.           

In furtherance of the claim, the Veteran himself has provided 
several personal statements. He has not requested a hearing in 
connection with this matter.             There is no objective 
indication of any further relevant information or evidence that 
must be associated with the record. The record as it stands 
includes sufficient competent evidence to decide the claim. See 
38 C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 



Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate for a        
loss of working time proportionate to the severity of the 
disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability            (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of dermatological disorders. See 67 
Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118). The 
Veteran's dermatological disorder must therefore be evaluated 
under both the former and revised criteria, though the revised 
criteria may not be applied at any point prior to the effective 
date of the change. See 38 U.S.C.A. § 5110 (g) (West 2002 & Supp. 
2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003). 

Prior to August 30, 2002, Diagnostic Code 7800 pertained to 
evaluation of scars, disfiguring, head, face or neck. This 
diagnostic code provided for a noncompensable (0 percent) rating 
for slight impairment. A 10 percent rating was warranted for 
moderate, disfiguring impairment. A 30 percent rating applied to 
severe impairment, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles. A 50 percent rating was 
warranted for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement. 

In addition, Diagnostic Code 7803 provided for a 10 percent 
rating for scars that were superficial, poorly nourished, with 
repeated ulcerations. Diagnostic Code 7804 provided for a 10 
percent rating for scars that were superficial, tender, and 
painful on objective demonstration. Diagnostic Code 7805 provided 
that other scars (not falling within the criteria of Diagnostic 
Codes 7800 through 7804) were to be rated on the basis of 
limitation of function of the part affected. 
 
Under the rating criteria effective August 30, 2002, Diagnostic 
Code 7800 pertains to disfiguring scars to the head, face or 
neck. This diagnostic code provides that a 10 percent rating is 
warranted where there is one characteristic of disfigurement.         
A 30 percent rating is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips),   
or with 2 or 3 characteristics of disfigurement. A 50 percent 
rating is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of 2 features or paired sets of 
features, or with 4 or 5 characteristics of disfigurement.              
The characteristics of disfigurement for purposes of evaluation 
under the above criteria, consist of: scar of 5 or more inches in 
length, scar of at least one-quarter inch wide, surface contour 
of the scar is elevated or depressed, scar adherent to underlying 
tissue, skin hypo or hyperpigmented in an area exceeding six 
square inches, abnormal skin texture in an area exceeding six 
square inches, underlying soft tissue missing in an area 
exceeding six inches square, or indurate and inflexible skin in 
area exceeding six inches square. 
 
Under the revised version of Diagnostic Code 7803, a scar that is 
superficial and unstable warrants the assignment of a maximum 10 
percent rating. Note 1 to that criteria defines an unstable scar 
as is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. Diagnostic Code 7804 further provides that a scar 
that is superficial and painful on examination warrants the 
assignment of a 10 percent rating. Also, Diagnostic Code 7805 
provides that other scars (not otherwise considered under the 
rating schedule) are to be rated on the basis of limitation of 
function of the affected part. 

At present, the Veteran's service-connected scar of the left 
upper neck is rated as  10 percent disabling under the former 
Diagnostic Code 7804, pertaining to a painful scar. This is the 
maximum rating permitted under the forgoing diagnostic code.
 
Effective October 23, 2008, VA again revised the criteria for the 
evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). The 
implementing regulation for  the new rating criteria provides 
that these revisions apply only to applications for benefits 
received by VA on or after October 23, 2008. A claimant rated 
under a previous version of the criteria may request review under 
the most recent criteria. The Veteran's claim for increase 
preceded by several years October 23, 2008,          and he has 
not specifically requested evaluation under the latest revised 
criteria.               It warrants mention, however, that 
several of the changes in the new regulation    are applicable to 
instances of evaluation of several service-connected scars 
concurrently, which is not the case here, and thus would not 
likely result in a substantial change in outcome. 

(The Board points out that during pendency of the claim for 
increased rating under consideration, which is from January 20, 
1956 onwards, there were some additional revisions in rating 
criteria, including effective February 1, 1962 and May 22, 1964. 
However, these changes were of little or no consequence to the 
instant matter,            as they primarily affected either 
unrelated diagnostic codes, or had minimal impact on the 
substance of the rating criteria.)
 
Reviewing the available evidence, as indicated the Veteran's 
original claims file containing any documentation dated before 
1999 has been deemed missing,           so unfortunately any 
medical evidence between 1956 and 1999 regarding his       left 
upper neck scar is not available for comprehensive consideration.                    
This notwithstanding, the Board will make all reasonable 
inferences as to the status of the Veteran's condition preceding 
1999, based on evidence offering a retrospective assessment of 
disability as well as due consideration of the Veteran's own 
competent assessment of his earlier symptomatology.

The earliest documentary evidence consists of the report of a 
June 2000 VA Compensation and Pension examination. According to 
the Veteran, during service he underwent removal of a brachial 
cleft cyst from the left side of the neck. Immediately after the 
surgery he started to feel tingling, numbness and parasthesias on 
the left side of the neck, and left side of the lower cheek and 
jaw area. There was also intermittent numbness more on the tongue 
when eating foods acidic in nature. The Veteran also was very 
sensitive to touch on the left side of the neck while shaving, or 
touching the affected area. He would get an aggravated tingling 
sensation and numbness on that side. On objective examination 
there was hypersensitivity to touch on the left upper neck area 
where the surgery was.         There was a scar mark still there 
which was very sensitive to touch on the left side of the upper 
neck near the left lower jaw. Pinprick sensation was decreased at 
some areas on the left C2 and C2 areas. Touching aggravated the 
numbness and pain.   The diagnoses were of posttraumatic 
neuralgia; posttraumatic peripheral neuropathy of the left 
cervical II and III distribution of the left side of the neck; 
and glossopharyngeal neuralgia. 

On VA examination again in November 2003, the Veteran reported 
having had pain over the left anterior neck region since his in-
service surgical procedure. The pain had been slowly worsening 
over the years, and was described as constant aching pain on 
average 4 to 5/10 in intensity, but at worst 10/10. The pain was 
aggravated by touching the affected area. Objectively, there was 
a scar measured approximately 10-cm over the lateral aspect of 
the neck on the left side. There was severe tenderness to 
palpation over the scar region. There was no erythema or 
swelling. Sensation was impaired to light touch over the scar 
region. There was no mass to palpate. The impression was of a 
cervical incisional neuroma. 

Records of VA outpatient treatment indicate that upon general 
medical evaluation in December 2006, the neck was supple with 
full range of motion and no venous distention. There was a well-
healed painless 10-cm scar on the left side of the neck. This 
same information was noted in several subsequent health 
assessments.

The Veteran underwent VA re-examination in July 2010. As to 
medical history,          it was noted that the Veteran 
complained of pain in the left upper neck region since undergoing 
surgery in service, which had been stable over time. He had not 
received treatment for the condition. He described the pain as 
sharp and electric like that occurred only when the area was 
palpated, but otherwise had no precipitating factor. There was no 
restriction of activities or employment because of the condition. 
There was no effect on chewing. On physical examination, there 
was a 4.5 inch by .25 inch linear scar extending from the 
inferior aspect of the left ear to the anterior neck, which was 
curved and of curvilinear shape. On palpation of the scar, the 
Veteran withdrew because of sharp pain. The scar was tender on 
palpation throughout. There was no skin breakdown. The scar was 
superficial and not deep. There was no limitation of range of 
motion or function caused by the scar.              No 
inflammation, edema or keloid formation was present. There was no 
adherence to underlying tissue. The surface contour was not 
elevated or depressed. The texture was normal and skin colored. 
There was no induration or inflexibility, or any underlying soft 
tissue loss. Color photographs of the scar were taken and 
associated with the examination report. 

The diagnosis was of scar, left upper neck. The estimated total 
body surface area involved was less than one percent, and total 
exposed area involved was less than one percent. The Veteran had 
moderate pain only when the area was palpated. There was no 
impairment of activities of daily living or daily functioning or 
employability due to the condition.

In a September 2010 addendum, the VA examiner further commented 
that              the Veteran's scar was superficial, tender and 
painful to palpation at objective demonstration. There was no 
limitation of function of the neck. The face was not affected. 
The scar was unilateral, not bilateral. There was no marked or 
unsightly deformity of the eyelids, lips or oracles. There was no 
marked discoloration. 

Having reviewed the competent evidence in light of the prevailing 
rating criteria, both old and revised versions, the Board is of 
the opinion that the assigned                 10 percent rating 
remains proper for the service-connected left upper neck scar, 
since the January 20, 1956 effective date of service connection. 

Taking into consideration first the time period from 1956 through 
1999, during which there was essentially no substantive medical 
evidence, the inferences that may be drawn from other available 
evidence substantiates a 10 percent rating, but no higher. For 
this time period, the pre-August 30, 2002 rating criteria would 
apply. The only provisions under which any greater rating than 10 
percent could be assigned would be Diagnostic Code 7800 
pertaining to scars, disfiguring, head, face or neck, and 
Diagnostic Code 7805 for scars based on limitation of function. 
Diagnostic Codes 7803 and 7804 permit no higher than a 10 percent 
rating each.   In this situation, applying Diagnostic Code 7800, 
the next higher 30 percent rating applies when there is severe 
impairment. From all available recent photography and description 
of the scar on VA examination, the left upper neck scar is hardly 
severely disfiguring, and indeed is not clearly visible until 
seen up close. As the July 2010 VA examiner observed, there was 
no marked or unsightly deformity or marked discoloration, and the 
area had normal texture. Arguably, the appearance of the scar was 
no different for the nearly 45 years preceding when medical 
evidence first became available in this case, so the more recent 
evidence provides a plausible retrospective grounds to evaluate 
service-connected disability. Meanwhile, as to limitation of 
function under Diagnostic Code 7805, this has never been found in 
more recent VA examinations, and once again the contemporaneous 
portrayal of service-connected disability in this regard would be 
expected to be highly probative in the assessment of the earlier 
level of impairment. Nor has the Veteran ever alleged or 
described having any symptomatology of the left upper neck scar 
besides pain alone for the entire period since undergoing left 
neck surgery in 1952.              This includes on July 2010 VA 
examination intended to offer a retrospective portrayal of the 
extent of his overall condition. Likewise, there is no reference 
to or indication of additional medical treatment for functional 
components of a left neck disability between 1956 and 1999 for 
such problems as limited range of motion of the neck. In summary, 
the medical evidence that is available to the Board, as well as               
the Veteran's own description of medical history continue to 
substantiate that a           10 percent rating is warranted.  

As to the remaining time frame from 1999 through the present time 
period,              the Board again finds no evidentiary basis 
to support greater than a 10 percent rating for a left upper neck 
scar. During this time period, the revised regulations for 
evaluating scars took effect August 30, 2002, and the pre-August 
30, 2002 rating criteria also apply prospectively if warranting a 
more favorable outcome.                   See VAOPGCPREC 7-2003. 
Again, Diagnostic Codes 7800 and 7805 are the only potential 
source of rating criteria that could substantiate a higher rating 
than the    10 percent already assigned. During the time period 
under review, Diagnostic Code 7800 is the only one of the two to 
have undergone revision effective August 30, 2002. Considering 
the pertinent evidence, under both versions of Diagnostic Code 
7800 no higher rating would be provided. For similar reasons as 
previously described, under the former Diagnostic Code 7800, the 
Veteran does not have severe impairment due to his scar, and in 
particular no sign of marked and unsightly deformity of eyelids, 
lips, or auricles. This is again in view of what photographs 
show, and the findings indicating normal surface contour, 
texture, flexibility and coloration. Applying the revised 
Diagnostic Code 7800, from August 30, 2002 onwards, the next 
higher 30 percent rating requires evidence of disfigurement of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement. Here there is no 
indication of palpable tissue loss, or for that matter gross 
distortion of a feature or even any of the characteristic signs 
of "disfigurement" as defined under provisions of that 
diagnostic code. Moreover, in regard to application of Diagnostic 
Code 7805, several VA examinations have confirmed that there is 
no indication whatsoever of inherent functional limitation 
involving the left neck region attributable to service-connected 
disability. Apart from pain, there are no symptoms associated 
with service-connected disability, most notably that of loss of 
range of motion. Consequently, Diagnostic Code 7805 does not 
provide the basis for any increased rating for the Veteran's 
service-connected scar as well.

In view of the foregoing, the Board sees fit to continue the 
assignment of a                 10 percent rating for the 
Veteran's scar of the left upper neck from January 20, 1956 
through the present time period.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, 
there is no basis to show that a scar with a relatively limited 
profile and no attendant functional incapacity has had any impact 
upon employability. The Veteran's service-connected disorder also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for a scar of the left upper neck. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claims 
under review.         The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   


[Continued on following page.]


ORDER

A higher rating than 10 percent for a scar, left upper neck, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


